Citation Nr: 0316791	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-07 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Department of Veterans 
Affairs (VA) disability benefits on the basis of the 
appellant's status as a veteran.


WITNESSES AT HEARING ON APPEAL

Appellant, L. Q., and C. O.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the Manila, the Republic 
of the Philippines, Regional Office (RO) of VA.  



FINDINGS OF FACT

1.  In an August 1972 decision, the RO determined that the 
appellant had not established veteran status and therefore 
had not met the requirements for basic eligibility for VA 
disability benefits.  The appellant did not appeal.

2.  Evidence submitted since the RO's August 1972 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The August 1972 RO decision which determined that the 
appellant had not established veteran status and therefore 
had not met the requirements for basic eligibility for VA 
disability benefits is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  New and material evidence has not been received since the 
RO's August 1972 decision, thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

With respect to the matter of submission of new and material 
evidence in order to reopen a previously-denied claim, which 
is applicable in the instant case, the VCAA appears to have 
left intact the requirement that an appellant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist an appellant in obtaining 
evidence necessary to substantiate the appellant's claim for 
a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

The Board believes that the disposition of this case is based 
on the operation of law.  The United States Court of Appeals 
for Veterans Claims (the Court) has held that the VCAA has no 
effect on an appeal where the law is dispositive of the 
matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).  
However, to the extent that this case may hinge on the facts, 
rather than the law, the Board will also provide an analysis 
of compliance with the VCAA.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103.  As part of the notice, VA is to specifically inform 
the appellant of which portion, if any, of the evidence is to 
be provided by the appellant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board believes 
that with respect to the issue of new and material evidence 
here on appeal, although as discussed above VA's duty to 
assist appears to be circumscribed, the notice provisions of 
the VCAA are still applicable.  The Board notes that the 
Court has recently held that 38 U.S.C.A. § 5103(a), as 
amended by the VCAA, and 38 C.F.R. § 3.159(b), as amended, 
which pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  See Quartuccio, supra.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
statement of the case issued in March 2002 specifically 
addressed VCAA.  The RO specifically notified the appellant 
of the evidence he was expected to obtain and which evidence 
VA would obtain. The RO also outlined the evidence needed to 
support the appellant's claim, and notified the appellant of 
the pertinent law and regulations.  See 38 U.S.C.A. § 5103a; 
38 C.F.R. § 3.159(b); see also Quartuccio, supra.

With respect to new and material evidence claims, which 
involves reopening a previously-denied claim, as alluded to 
above, under the VCAA, VA's statutory duty to assist an 
appellant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist n appellant in obtaining evidence necessary 
to substantiate the appellant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The 
appellant has not pointed to any evidence pertinent to the 
issue on appeal which exists and which has not been 
associated with his VA claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issue of whether new and material evidence has been submitted 
with respect to the claim of entitlement to service 
connection for VA disability benefits has been developed in 
conformity with the spirit of the VCAA.  Accordingly, the 
Board will proceed to a decision on the issue on appeal.

The appellant seeks to reopen his claim of entitlement to VA 
disability benefits on the basis of his claimed status as a 
veteran.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the appellant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.40, 3.41.

If the appellant does not submit evidence of military 
service, or the information is insufficient, VA must request 
the information from the service department.  Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 
Vet. App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).

In February 1971, the appellant applied for VA benefits.  He 
maintained that he had qualifying service.  In order to 
verify his alleged service, the RO contacted the United 
States Department of the Army.  It was verified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas in the 
service of the United States Armed Forces.  

In an August 1972 decision, the RO determined that the 
appellant had not established veteran status and therefore 
had not met the requirements for basic eligibility for VA 
disability benefits.  The appellant did not appeal.  The 
August 1972 RO decision is final.  38 U.S.C.A. § 7105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)

In March 2001, the appellant's current petition to reopen his 
claim for VA benefits was received.  In support of his claim, 
he submitted some documentation.  The first document is a 
document from the General Headquarters of the Armed Forces of 
the Philippines, Office of the Adjutant General, dated in 
January 1956, which purports to show that the appellant 
served from August 1941 to August 1945.  The second document 
is a document of the Republic of the Philippines, Department 
of National Defense, General Headquarters, Armed Forces of 
the Philippines, Certification, dated in May 1988, which 
purports to show that the appellant served from August 1941 
to April 1947 and was in the USAFFE.  The third document is 
an Affidavit for Philippine Army Personnel, dated in May 
1946, which purports to establish that the appellant served 
in the USAFFE.  The fourth document is a document of the 
Republic of the Philippines, Department of National Defense, 
General Headquarters, Armed Forces of the Philippines, 
Certification, dated in January 2001, which purports to show 
that the appellant served from August 1941 to April 1947 and 
was in the USAFFE.  The appellant also submitted medical 
records dated in April 1972, February 1988, and March 1988.  

In November 2001, the appellant testified at a personal 
hearing.  He had 2 witnesses testify on his behalf.  They 
essentially testified that the appellant was a veteran of 
World War II, as they were veterans, too, and had seen him 
during the War.  

The RO noted in a memorandum to the file in June 2002 the 
information that had been sent to the U.S. Army Reserve 
Personnel Command (ARPERSCOM, formerly the U.S. Army Reserve 
Personnel Center) in an attempt to verify the appellant's 
claimed military service.  As noted, the Service Department 
certified that the appellant had no valid military service in 
the Armed Forces of the United States.

At the time of the August 1972 decision denying the 
appellant's claim, there was no competent evidence 
substantiating the appellant's claim of entitlement to VA 
disability benefits on the basis of his status as a veteran.  
The RO in essence determined that the appellant had not 
established veteran status and had therefore not met the 
basic eligibility requirements for VA benefits.  See 38 
U.S.C.A. § 101; 38 C.F.R. § 3.203.

In reviewing the recently submitted evidence, the Board finds 
that the private medical records have no bearing on whether 
or not the appellant had qualifying military service.  
Therefore, they are not material.  

The recollections of the lay persons are not new and 
material.  The lay statements, under 38 C.F.R. § 3.156(a), 
even presuming their credibility, and in connection with the 
other evidence of record, are not so significant that they 
must be considered to fairly decide the merits of the claim.  
While they may have in fact seen the appellant during World 
War II, they do not work for the service department and their 
statements are not the equivalent of documents issued by the 
service department.  Therefore, their testimony is not 
material.  

With regard to the various documentation submitted by the 
veteran, the Board notes that VA is not bound by Philippine 
Army determinations of service.  The Court has held that a 
service department determination as to an individual's 
service shall be binding on VA.  See Duro.  There is no 
evidence that the service as has been verified by the service 
department is erroneous in such a way as to warrant a further 
request to the service department to verify or recertify 
additional military service; i.e., there is no indication or 
contention that the appellant's name was misspelled or that 
the wrong service number was used when verification was made.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  The service-
related documents submitted by the appellant fail to satisfy 
the requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, these 
documents may not be accepted by the Board as verification of 
the veteran's service for the purpose of receiving VA 
benefits.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  Again, it is the service department's determination 
of service that is binding upon the Board.  Thus, the newly 
submitted documents are also not material.  

Inasmuch as the U.S. service department's determination 
regarding the appellant's service is binding on VA, the Board 
must conclude that the appellant has not submitted new and 
material evidence.  The added evidence is not probative of 
the crucial issue concerning the appellant's veteran status 
nor so significant that they must be considered in order to 
fairly decide the merits of the claim.  The Board emphasizes 
that the absence of evidence on that issue was the basis for 
the denial of the claim in August 1972.  Therefore, the new 
evidence cannot be deemed material as defined under 38 C.F.R. 
§ 3.156.

In summary, the evidence received since the unappealed August 
1972 decision does not tend to establish veteran status and 
therefore does not tend to show that the appellant has met 
basic eligibility requirements for VA benefits.  The evidence 
associated with the claims file subsequent to the August 1972 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim of 
entitlement to status as a veteran.  In the absence of new 
and material evidence, the August 1972 decision remains 
final, the appellant's claim is not reopened and the benefit 
sought on appeal remains denied.




ORDER

The petition to reopen the claim of entitlement to VA 
benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

